859 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MINORITY EMPLOYEES OF the TENNESSEE DEPARTMENT OF EMPLOYMENTSECURITY, INCORPORATED;  et al., Plaintiffs-Appellants,Hazel Perry, MS., Plaintiff,v.STATE OF TENNESSEE, DEPARTMENT OF EMPLOYMENT SECURITY;  etal., Defendants- Appellees.
No. 88-5429.
United States Court of Appeals, Sixth Circuit.
Oct. 7, 1988.

Before KENNEDY and KRUPANSKY, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This appeal is taken from the dismissal of this civil rights action.  The defendants now move to dismiss plaintiffs Davis, Oliver and Perry from this appeal pursuant to Torres v. Oakland Scavenger Co., --- U.S. ----, 108 S. Ct. 2405 (June 24, 1988), on grounds that those plaintiffs were not designated in the notice of appeal.  The plaintiffs oppose the motion to dismiss.


2
Rule 3(c), Fed.R.App.P., provides that the notice of appeal shall specify the party or parties taking the appeal.  The use of the phrase "et al " utterly fails to provide the requisite notice.  Failure to individually name a party in a notice of appeal constitutes failure of that party to appeal.    Torres v. Oakland Scavenger Co., --- U.S. ----, 108 S. Ct. at 2409;  see also Van Hoose v. Eidson, 450 U.S. 746 (6th Cir.1971) (per curiam order).  The notice of appeal filed in the present case states that "plaintiffs in the above case ... appeal...." and lists only as plaintiffs "Minority Employees of the Tennessee Department of Employment Security, et al.  Because plaintiffs Davis, Oliver and Perry are not designated in the notice of appeal as required by Torres,


3
It is ORDERED that the motion to dismiss is granted.